Opinion issued July 9, 2013




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                              NO. 01-12-00496-CV
                          ———————————
                      EDDIE MEDINA, JR., Appellant
                                       V.
    GLORIA TATE D/B/A HUMBLE FAMILY SKATE CENTER AND
        HUMBLE FAMILY SKATE CENTER, INC., Appellees



                  On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Case No. 2011-71097



                                 OPINION

     In this personal-injury case, the trial court granted summary judgment on the

defendants’ affirmative defense of limitations. We affirm as to Humble Family
Skate Center Inc. and reverse and remand as to Gloria Tate d/b/a Humble Family

Skate Center.

                                 BACKGROUND

      On November 22, 2011, plaintiff/appellant Eddie Medina, Jr. sued

defendants/appellees Gloria Tate d/b/a Humble Family Skate Center and Humble

Family Skate Center Inc., alleging that while he was skating at defendants’ skating

rink “on or about November 23, 2009,” he fell and was injured. Medina’s petition

claimed that defendants were negligent in several respects, including the

maintaining of the premises in an unsafe condition and failing to warn plaintiff of

the dangerous condition of the skating rink floor surface. Defendants answered,

pleading a general denial and the affirmative defense of statute of limitations.

      On April 5, 2012, defendants filed a traditional motion for summary

judgment, arguing that although plaintiff’s petition alleges that he was injured at

defendants’ premises “on or about November 23, 2009,” plaintiffs’ medical

records and the defendants’ business records conclusively establish that the date of

injury was actually November 21, 2009. Defendants’ attached evidence included

(1) a calendar reflecting that the skating rink was closed on Monday November 23,

2009, (2) an affidavit from defendant Gloria Tate indicating that the accident

happened on Saturday, November 21, 2009, (3) emergency medical records from

Memorial Hermann reflecting that plaintiff was admitted the night of November

                                          2
21, 2009 with notes that plaintiff complained of a right-foot injury suffered while

skating and discharge records from November 22, 2009 instructing plaintiff to

follow up with surgeon about treatment for ankle fracture, and (4) December 2009

Ben Taub surgery records identifying the date of plaintiff’s injury as November 21,

2009. Because the statute of limitations for negligence is two years, and because

plaintiff did not file suit until November 22, 2011—the day after the limitations

period expired on plaintiff’s claim for a November 21, 2009 injury—defendants

argued that plaintiff’s claims were barred as a matter of law.

      Medina responded with three arguments. First, he argued that “fact issues

regarding the actual date of limitations are abundant,” i.e., (1) “prior to suit being

filed, Defendant’s agent repeatedly asserted November 23, 2009 as the date of loss;

(2) Hospital records indicate Plaintiff was admitted approximately one hour prior

to midnight on November 21, 2009; however emergency evaluations are indicated

to have taken place on November 22, 2009; and (3) Plaintiff himself believed the

date of loss to be November 23, 2009 in reliance on the representation of

Defendants’ agent.” Next, he argued that defendant Tate had not conclusively

negated the applicability of the out-of-state tolling statute.1 See TEX. CIV. PRAC. &

REM. CODE § 16.063 (Vernon 2008). Finally, Medina asserted that defendants

1
      On the same day that Medina filed his summary judgment response, he filed an
      amended petition adding the allegation, “Upon reasonable information and belief,
      during the time period of November 2009 to November 2011, Defendant was
      absent from the state for at least one day.”
                                          3
should be equitably estopped from relying on the statute of limitations because

“agents of Defendants made representations regarding the date of loss . . . with the

intention of misleading Plaintiff into believing the correct date of loss was

November 23, 2009 and thus the statute of limitations was November 23, 2011.”

      The trial court granted defendants’ motion for summary judgment.

                                ISSUES ON APPEAL

      Medina timely appealed here, raising three issues:

      (1) “Whether presence within the state for purposes of negating the
          tolling statute is established by the general long-arm statute or by
          the availability of an alternate means of service?”

      (2) “Whether the Texas Legislature intended to permit tolling as to
          resident defendants under Tex. Civ. Prac. & Rem. Code § 16.063?”
      (3) “Whether Appellees are equitably estopped from asserting
          limitations due to willful misidentification of the date of loss?”

                            STANDARD OF REVIEW

      A party moving for traditional summary judgment has the burden of proving

that there is no genuine issue of material fact and that the movant is entitled to

judgment as a matter of law. TEX. R. CIV. P. 166a(c). When a defendant moves for

traditional summary judgment, he must either (1) disprove at least one element of

the plaintiff’s cause of action or (2) plead and conclusively establish each essential

element of its affirmative defense, thereby defeating the plaintiff’s cause of action.

Cathey v. Booth, 900 S.W.2d 339, 341 (Tex.1995); Yazdchi v. Bank One, Tex.,

N.A., 177 S.W.3d 399, 404 (Tex. App.—Houston [1st Dist.] 2005, pet. denied).
                                          4
We review the granting of summary judgment de novo. See Nelson v. Chaney, 193
S.W.3d 161, 165 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

                               OUT-OF-STATE TOLLING

      A. Applicable law

      The parties agree that the statute of limitation for Medina’s claims is two

years, and that he filed suit after two years had passed. Medina contends, however,

that a statutory tolling provision rendered his suit timely:

      The absence from this state of a person against whom a cause of
      action may be maintained suspends the running of the applicable
      statute of limitations for the period of the person’s absence.

TEX. CIV. PRAC. & REM. CODE § 16.063 (Vernon 2008). When summary judgment

is sought on limitations, it is the movant’s burden to also negate the applicability a

tolling or suspension statute raised by the nonmovant. Zale Corp. v. Rosenbaum,

520 S.W.2d 889, 891 (Tex.1975) (per curiam).

      Texas courts have historically interpreted section 16.063 to mean that “the

time during a person’s absence from the state, for whatever purpose, will not be

included in calculating the period of limitations.” E.g., Loomis v. Skillerns–Loomis

Plaza, Inc., 593 S.W.2d 409, 410 (Tex. Civ. App.—Dallas 1980, writ ref’d n.r.e.).

“The time of a person’s absence includes ‘each departure from the state and the

whole time of [each] absence.’” Ray v. O’Neal, 922 S.W.2d 314, 316–17 (Tex.

App.—Fort Worth 1996, writ denied) (quoting Phillips v. Holman, 26 Tex. 276,


                                           5
282 (1862); Fisher v. Phelps, Dodge & Co., 21 Tex. 551, 560 (1858)). “Although

the applicability of section 16.063 does not depend on proof of the precise periods

of the defendant’s absence from the state, there must be evidence from which the

fact finder might reasonably conclude that the defendant had not, in the aggregate,

been in the state the full statutory period.” Ray, 922 S.W.2d at 317 (citing Wise v.

Anderson, 359 S.W.2d 876, 880 (1962)).

      B. Analysis

      In his first two related issues, Medina argues that summary judgment was

not proper because defendants failed to conclusively negate the applicability of

section 16.063’s tolling provisions. In response, Defendant urges us to affirm the

summary judgment by adopting the reasoning of the Fourteenth Court of Appeals

in Zavidil v. Safeco Insurance Co. of Illinois, which held that a resident

defendant’s brief travels outside Texas during the limitations period—where Texas

courts maintained personal jurisdiction over her during the entire period, and

where she was at all times amenable to service—did not toll limitations under

section 16.063. 309 S.W.3d 593, 596 (Tex. App.—Houston [14th Dist.] 2010, pet.

denied).

      1. Humble Family Skate Center, Inc.

      The analysis relevant to Gloria Tate as an individual defendant d/b/a Humble

Family State Center is different than the analysis relevant to corporate defendant

                                         6
Humble Family Skate Center, Inc. (for which Gloria Tate is the registered

corporate agent). Section 63.063 does not apply to toll limitations with regard to

corporations when a plaintiff alleges that a corporate agent left the state for some

period of time. E.g., Louis v. Discount Tire Co. of Tex., Inc., 1 S.W.3d 698, 700

(Tex. App.—Amarillo 1999, no pet.) (“[W]hen sued, [defendant corporation] was

the ‘person against whom [the] cause of action . . . [was] maintained’ for purposes

of § 16.063, not . . . its registered agent.”). Medina conceded as much in his sur-

reply to defendant’s motion for summary judgment, stating that “Plaintiff does not

contend, nor has Plaintiff ever contended that Section 16.063 applies to the

corporate Defendant, Humble Family Skate Center, Inc.”

      Accordingly, Medina’s first and second issues are overruled as to

defendant/appellee Humble Family Skate Center, Inc.

      2. Gloria Tate d/b/a Humble Family Skate Center

      Gloria Tate is a Texas resident who was sued individually.             On this

summary-judgment record, we have (1) an applicable              two-year statute of

limitations, (2) suit filed two years and one day after Medina’s claim accrued, and

(3) Medina’s allegation in his live petition that Tate was absent for at least one day

during the limitations period, which he claims tolled limitations under TEX. CIV.

PRAC. & REM. CODE § 16.063. While it is the summary-judgment movant’s burden

to conclusively establish the limitations bar, including the negation of a tolling or

                                          7
suspension statute raised by the nonmovant, see Zale Corp., 520 S.W.2d at 891,

Tate did not respond or provide evidence to rebut Medina’s allegation that she had

been absent from the state for at least one day during the limitations period.

      a. This Court’s Precedent

      This Court has previously applied section 16.063 and the traditional

summary-judgment burdens on essentially identical facts, and concluded that

summary judgment was inappropriate. In Winston v. Am. Med. Int’l, Inc., the

plaintiffs’ live pleadings contained the allegation that the “individual Defendants

were absent from the state for several days during the two years following the

denial of staff privileges; thereby, tolling the statute of limitations on the tort

claims.” 930 S.W.2d 945, 955 (Tex. App.—Houston [1st Dist.] 1996, writ denied).

We held that the defendants were required to negate application of the tolling

statute to provide their entitlement to summary judgment:

      The absence from this state of a person against whom a cause of
      action may be maintained suspends the running of the applicable
      statute of limitations for the period of the person’s absence. TEX. CIV.
      PRAC. & REM. CODE ANN. § 16.063 (Vernon 1986); Ardila [v.
      Saaverdra], 808 S.W.2d [645,] 646 [(Tex. App.—Corpus Christi
      1991, no writ)]; Hooper v. Torres, 790 S.W.2d 757, 758–59 (Tex.
      App.—El Paso 1990, writ denied). Because defendants moved for
      summary judgment, it was their burden to conclusively negate Dr.
      Winston’s reliance on 16.063 and prove the individual defendants
      were not out of the state as alleged. Ardila, 808 S.W.2d at 647. We
      find no evidence in the record from the defendants on this issue; thus,
      the defendants have failed to carry their burden. Therefore, we
      conclude the trial judge could not have granted summary judgment
      based on the running of any statute of limitations.
                                          8
Id.; see also Guardia v. Kontos, 961 S.W.2d 580, 584 (Tex. App.—San Antonio

1997, no pet.) (“[A]fter [plaintiff] asserted or interposed the absence from the state

issue, [defendant] had the burden to conclusively negate [plaintiff]’s assertion” to

obtain summary judgment.).

      Under the plain language of section 16.063, as well as the caselaw

interpreting it in the summary judgment context, Tate’s failure to address Medina’s

assertion that she was absent from the state for at least one day rendered summary

judgment inappropriate.

      b. Zavadil v. Safeco Ins. Co. of Illinois

      Medina does not address these cases or the actual language of section

16.063, but instead urges us to adopt the reasoning of a 2010 Fourteenth Court of

Appeals’ opinion, which applied recent Texas Supreme Court precedent to

conclude that a Texas resident’s fourteen days of out-of-state travel over a two-

year limitations period did not constitute “absence from the state” for purposes of

tolling limitations under section 16.063. Zavadil, 309 S.W.3d at 596.

      “Absent a decision from a higher court or this court sitting en banc that is on

point and contrary to the prior panel decision or an intervening and material change

in the statutory law, this court is bound by the prior holding of another panel of this

court.” Taylor v. First Cmty. Credit Union, 316 S.W.3d 863, 869 (Tex. App.—

Houston [14th Dist.] 2010, no pet.); see also Morales v. JP Morgan Chase Bank,

                                          9
N.A., No. 01-10-00553-CV, 2011 WL 2624047, at *4 (Tex. App.—Houston [1st

Dist.] June 30, 2011, no pet.) (same). There has been no statutory change to

section 16.063 since we previously interpreted it.2 The question becomes then

whether we agree with the Fourteenth Court of Appeals that there are intervening

supreme court decisions “on point and contrary to” our prior interpretation of

section 16.063 such that we must revisit our prior interpretation.

      Section 16.063 has consistently been interpreted, as a general rule, to apply

only to Texas residents. E.g., Guardia v. Kontos, 961 S.W.2d 580, 584 (Tex.

App.—San Antonio 1997, no writ) (“[T]he section 16.063 tolling provisions are

not applicable to nonresidents.”); Mourning v. Crown Stevedoring Co., 417 S.W.2d
725, 726 (Tex. Civ. App.—Waco 1967, no writ) (Predecessor to rule 16.063

“Article 5537, Vernon’s Ann. Tex. Civ. St. (providing absence from the State shall

not be counted as part of limitation time) has no application to non-residents.”).

“The only exception to this rule is where the nonresident is present in Texas when


2
      The statute has in fact existed in substantively similar form for well over a
      century. Prior to codification into the Texas Civil Practice and Remedies Code,
      the out-of-state tolling provisions were located in article 5537 of the Texas
      Revised Civil Statutes Annotated, and provided:
             If any person against whom there shall be a cause of action shall be
             without the limits of this state at the time of the accruing of such
             cause of action, or at any time during which the same might have
             been maintained, the person entitled to sue on such an action shall be
             at liberty to bring the suit against such person after his return to the
             State and the time of such person’s absence shall not be accounted or
             taken as a part of the time limited by any provision of this title.
      TEX. REV. CIV. STAT. ANN. art. 5537 (Vernon 1958).
                                         10
the obligation arose.” Guardia, 961 S.W.2d at 584; see also Ahrenhold v. Sanchez,

229 S.W.3d 541, 543 (Tex. App.—Dallas 2007, no pet.) (“Generally, section

16.063 applies to (1) resident defendants or (2) non-residents who are present in

Texas when an obligation arises or when the cause of action accrues.”)

      The two cases Zavadil relied upon—Kerlin v. Sauceda, 263 S.W.3d 920

(Tex. 2008) and Ashley v. Hawkins, 293 S.W.3d 175 (Tex. 2009)—involved

nonresident defendants who had committed acts in Texas forming the basis of the

suits against them. In Kerlin, the court held that a nonresident defendant who had

contracted in Texas was nonetheless deemed “present by doing business in this

state” as defined by the Texas longarm statute, despite his physically being absent

from the state. 263 S.W.3d 927–28. Accordingly, the court concluded that the

tolling statute did not apply. Id. at 928. In Ashley, the court held that a nonresident

involved in a car wreck in Texas was not considered absent from the state for

purposes of tolling because he could be served both through section 17.062

(providing service on Chairman of Transportation Commission as agent for

nonresident involved in vehicle accident in state) and through section 17.044

(longarm statute providing service on Secretary of State for nonresidents doing

business in state) of the Texas Civil Practice and Remedies Code. 293 S.W.3d at

179–82. The court summarized the rule:

      Therefore, we . . . hold, as we did in Kerlin, that a defendant is
      “present” in Texas, for purposes of the tolling statute, if he or she is
                                          11
      amenable to service under the general longarm statute, as long as the
      defendant has “contacts with the state sufficient to afford personal
      jurisdiction.”

Id. at 179.

      In Zavadil, the Fourteenth Court of Appeals considered whether limitations

were tolled under section 16.063 for the fourteen days that a Texas-resident

defendant was absent during the limitations period in a case arising from an

automobile collision. 309 S.W.3d at 594–95. The court concluded that, under

Kerlin and Ashley, the defendant’s absences from the state did not toll limitations

under section 16.063.

      The holdings in Kerlin and Ashley apply with even greater force in
      this case, where the defendant has never ceased to be a Texas resident
      since the cause of action accrued. Zavadil’s brief intermittent
      excursions outside of the territorial boundaries of Texas did not affect
      the ability of state courts to exercise personal jurisdiction over her, for
      it is axiomatic that “residence in a state is a valid basis for the exercise
      of in personam jurisdiction.” J.M.R. v. A.M., 683 S.W.2d 552, 557
      (Tex.App.—Fort Worth 1985, writ ref’d n.r.e.) (citing Bulova Watch
      Co. v. Steele, 194 F.2d 567, 571 (5th Cir.), aff’d, 344 U.S. 280, 73
S. Ct. 252, 97 L. Ed. 319 (1952)). Moreover, it is undisputed that she
      was at all times amenable to service. See also TEX. R. CIV. P. 106,
      108 (pursuant to these rules, it is not necessary that a Texas resident
      be personally served within the state). Thus, under the reasoning of
      Kerlin and Ashley, Zavadil has not been “absent” from Texas for the
      purposes of section 16.063, and therefore section 16.063 did not toll
      the limitations period.
309 S.W.3d at 596.

      Although we strive for uniformity with our sister Houston court to provide

predictability for litigants, practitioners, and trial courts within our overlapping

                                          12
jurisdictional boundaries, we do not view the supreme court decisions cited by the

Fourteenth Court —dealing with nonresidents—so broad as to overrule our prior

interpretation of section 16.063 with regard to Texas residents. In our view,

Zavadil’s holding that a resident defendant’s absence from the state does not toll

limitations under section 16.063 because the state always has jurisdiction over its

own residents and because residents need not be personally served cannot be

squared with the actual language of section 16.063, and such interpretation

effectively renders it meaningless.

      The statute provides that the “absence from this state of a person against

whom a cause of action may be maintained suspends the running of the applicable

statute of limitations for the period of the person’s absence.” Zavadkil essentially

appends to the statute the additional provision, “unless the person is subject to

personal jurisdiction in Texas and amenable to service.” With regard to Texas-

resident defendants, section 16.063 and its predecessor statutes have consistently

been—for more than one hundred years—interpreted to reflect the legislature’s

intent that any departure from the state during the limitations period not be

included in calculating the limitations period.3 With regard to Texas residents,


3
      Ray, 922 S.W.2d 314 at 317 (“The time of a person’s absence includes ‘each
      departure from the state and the whole time of [each] absence.”); Loomis, 593
S.W.2d at 410 (“Texas courts have long held that the time during a person’s
      absence from the state, for whatever purpose, will not be included in calculating
      the period of limitations.”); Koethe v. Huggins, 271 S.W. 143, 144 (Tex. Civ.
                                         13
section 16.063’s application has not previously been tied to the Texas courts’

personal jurisdiction over the defendant (which, as the Zavadil court pointed out, is

never an issue when the defendant is a Texas resident), nor has it been tied to the

defendant’s amenability to service (which again, as the Zavadil court pointed out,

is never an issue given the options for substitute service in Texas). Indeed, we

cannot conceive of a situation under Zavadil that the statute could ever toll

limitations against a resident defendant.

      Justice Brown’s dissenting opinion advances reasonable policy arguments

for extending the supreme court’s decisions in Kerlin and Ashley to Texas

residents, but absent a legislative change or a clear expression of intent by the

supreme court to overrule a century’s worth of caselaw interpreting section 16.063

and its predecessor statute with regard to Texas residents, we decline to do so.

      We thus sustain Medina’s first and second issue as to Tate.




      App.—Amarillo 1925, no writ) (“The law is settled that the time of each departure
      from the state may be considered in determining the whole time of the absence,
      and when so determined, should be deducted from the period of limitation, and if,
      after so doing, limitation has not run, the debt is not barred.”); Bemis v. Ward, 84
S.W. 291, 292–93 (Tex. Civ. App. 1904, writ ref’d) (“If the statute of limitation is
      suspended by the removal of the debtor to another state, there is nothing to put it
      in operation again, except his return to the state.”); Phillips v. Holman, 26 Tex.
276, 276 (1862) (“It is settled that the clause of our statute of limitations which
      declares that the time of the debtor’s absence from the state shall not be taken or
      accounted as part of the time limited by the act includes each departure from the
      state and the whole time of absence.”).
                                            14
                            EQUITABLE ESTOPPEL

        A. Applicable Law

      “Estoppel may bar a limitations defense when a party, or his agent or

representative, makes representations that induce a plaintiff to delay filing suit

within the applicable limitations period.” Villages of Greenbriar v. Torres, 874
S.W.2d 259, 264 (Tex. App.—Houston [1st Dist.] 1994, writ denied).              “An

[insurance] adjuster acting for an insurance company may be considered to be the

agent of the insured so as to estop the insured from setting up a statute of

limitations” defense.   Mandola v. Mariotti, 557 S.W.2d 350, 352 (Tex. Civ.

App.—Houston [1st Dist.] 1977, writ ref’d n.r.e.).

      Generally, to invoke equitable estoppel, a party must prove: (1) a false

representation or concealment of material fact; (2) made with knowledge, actual or

constructive, of the facts; (3) to a party without knowledge or the means of

knowledge of the real facts; (4) with the intention that it should be acted upon; and

(5) the party to whom it was made must have relied upon or acted upon it to his

prejudice. Schroeder v. Tex. Iron Works, Inc., 813 S.W.2d 483, 489 (Tex. 1991),

overruled on other grounds by In re United Servs. Auto Ass’n, 307 S.W.3d 299,

310 (Tex. 2010).     In the limitations context, the “essential elements of such

estoppel are: that the defendant, by his words or conduct, induced the plaintiff to

delay filing his cause of action beyond the time permitted by the applicable statute

                                         15
of limitations, unmixed with any want of diligence on the plaintiff’s part.”

Leonard v. Eskew, 731 S.W.2d 124, 129 (Tex. App.—Austin 1987, writ ref’d

n.r.e.); Palais Royal, Inc. v. Gunnells, 976 S.W.2d 837, 849 (Tex. App.—Houston

[1st Dist.] 1998, pet. dism’d) (“[T]he failure to file suit must be unmixed with want

of diligence on the plaintiff’s part.”).

         B. Analysis

      Medina argues that summary judgment on the defendants’ limitations

defense was also inappropriate because a fact issues exists as to his affirmative

defense of equitable estoppel. He points to two letters sent to his lawyer by

defendants’ insurance company in March 2010 seeking information from Medina

about his injuries and requesting that he sign an authorization for release of his

medical records. In both letters, the “date of loss” in the reference section is

identified as November 23, 2009. Medina alleges that the insurance company was

made aware shortly after the letters were sent that the actual date of loss was

November 21, 2009, but failed to correct its earlier misrepresentation to Medina.

Medina also asserts that there is a fact issue about whether he had knowledge or

the ability to learn the true date of the accident, because the defendants’ insurance

agent confirmed Medina’s own recollection about the date, so Medina should not

have been required to further verify the date. Finally, Medina argues that there is a




                                           16
fact issue about whether he relied to his detriment on the insurance’s company’s

misrepresentation.

      Defendants respond that to “invoke equitable estoppel, any alleged

misrepresentations must be made to a party without knowledge of the facts.”

Because Medina’s counsel is the one who provided medical records reflecting that

Medina’s injuries occurred on November 21, 2009 to the insurance company,

defendants argue that Medina’s lack of diligence is established as a matter of law.

      We agree with defendants that the trial court correctly held defendants

negated the applicability of equitable estoppels as a matter of law. This case is

distinguishable from cases in which we have found a fact issue about whether an

insurance adjuster made representations to an injured party that reasonably induced

a plaintiff to not timely bring suit. For example, in Frank v. Bradshaw, the

plaintiffs were injured when the defendant rear-ended their car. 920 S.W.2d 699,

701 (Tex. App—Houston [1st Dist.] 1996, no writ). The defendant’s insurance

company paid for the damage to plaintiffs’ car, and the insurance adjuster told the

plaintiffs that it would pay their medical bills when their personal injury protection

funds ran out. Id. The adjuster also specifically represented, in response to the

plaintiffs’ inquiry, that that there was “no time limit problem with the filing of the

medical bills and the payment of their claims.” Id. We held that that fact issues

existed about whether the adjuster intended the plaintiffs to rely on his

                                         17
misrepresentation to not timely sue, and about whether the plaintiffs exercised

diligence, given that they were without counsel but nonetheless diligent enough to

inquire with the adjuster about whether they needed to take action within a certain

time. Id. at 703.

      In this case, Medina had equal (or superior) knowledge about the date of his

injury. And the failure to correct the incident date on two letters to Medina’s

counsel, without more, is not evidence that the adjuster intended to induce Medina

to delay filing suit. Without evidence that defendants or their agent wrongfully

induced Medina to not timely sue, Medina’s failure to ascertain the correct date of

his own injury demonstrates a lack of diligence as a matter of law. He has not

cited any cases supporting application of equitable estoppel on these facts.

      We overrule Medina’s third issue.

                                     CONCLUSION

      We affirm summary judgment as to Humble Family Skate Center, Inc. In

light of our conclusion that defendants did not conclusively negate the out-of-state

tolling statute as to Gloria Tate d/b/a Humble Family Skate Center, we reverse and

remand the summary judgment as to Gloria Tate individually.




                                          18
                                            Sherry Radack
                                            Chief Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown. Justice

Brown, dissenting.




                                       19